   Case 1:19-cv-00276-PLM-RSK ECF No. 8-4, PageID.259 Filed 05/22/19 Page 1 of 1


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: seriously
   Date:   December 17, 2018 at 3:50 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: David Werking
       Sent: Wednesday, November 22, 2017 1:31 PM
       To: pmwerking@reagan.com
       Subject: seriously

       Dad,
       I really do need my stuﬀ.
       We're almost to December.
       Is there some way you can give me the dates you will be showing up with the rest of my
       possessions?
       I am trying to be as nice as possible since you're family but I will take other measures if I
       have to.
